Kupferman, J. P., and Kassal, J.,
dissent in a memorandum as follows by Kupferman, J. P. I dissent and would affirm. While ordinarily the fact that 70% of the signatures were invalid would not compel a determination that the irregularities permeated the designating petition with fraud, the fact that the candidate and his wife, as well as a substantial number of his signature gatherers, ignored subpoenas and did not come to the hearing, would provide a sound basis for Special Term to reach the conclusion that it did. (See, Matter of Ruiz v McKenna, 40 NY2d 815.)